Citation Nr: 1100485	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to service-connected 
bilateral knee and bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 2001.  

This matter comes before the Board of Veterans' Appeal 
("Board") on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Boston, Massachusetts, which found that new and 
material evidence had been received, and reopened and denied the 
Veteran's claim of entitlement to service connection for L5-S1 
disc herniation with left S1 radiculopathy, to include as 
secondary to service-connected chondromalacia, right knee.  
However, despite any determination reached by the RO, the Board 
must conduct an independent review of the evidence to determine 
whether new and material evidence has been received in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Boston RO.  A 
transcript of the hearing has been associated with the Veteran's 
claims folder.

The Board has recharacterized the issue of entitlement to service 
connection for L5-S1 disc herniation with left S1 radiculopathy 
to more broadly encompass entitlement to service connection for a 
low back disorder; it has also recharacterized the secondary 
service connection claim to more broadly encompass entitlement to 
service connection as secondary to the Veteran's service-
connected bilateral knee and bilateral oot disabilities.  Cf. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he or she is seeking service connection 
for symptoms, regardless of how those symptoms are diagnosed or 
labeled).  In this case, the Veteran has claimed that her low 
back disorder is the result of both her service-connected 
bilateral knee and bilateral foot disorders.  See Notice of 
Disagreement ("NOD"), July 2008.

The Veteran's reopened claim of entitlement to service connection 
for a low back disorder, to include as secondary to service-
connected bilateral knee and bilateral foot disabilities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  VA will notify the appellant if further action 
is required on her part.


FINDINGS OF FACT

1.  By an unappealed RO decision dated September 2006, the 
Veteran's claim of entitlement to service connection for a low 
back disability, to include as secondary to service-connected 
bilateral knee and bilateral foot disabilities, was denied based 
on a finding that the service treatment records revealed no 
evidence of a low back disorder in service, and there was no 
medical evidence linking the disorder to service or a service-
connected disability.

2.  Evidence received since the September 2006 rating decision is 
neither cumulative nor redundant, and when considered with 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. § 20.1103 (2010).


2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for a low back 
disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor, any error in notice or 
development with respect to that aspect of the claim is harmless 
error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  A determination as to whether additional required notice 
and development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being remanded 
for further adjudicative action.

II. New and Material Evidence

By an unappealed rating decision dated September 2006, the RO 
denied the Veteran's claim of entitlement to service connection 
for a low back disability, to include as secondary to service-
connected bilateral knee and bilateral foot disabilities.  The RO 
concluded that there was no evidence in the service treatment 
records of a low back disorder during service and no probative 
evidence linking the Veteran's low back disorder to an already 
service-connected disability.  In this regard, the Board notes 
that the only service treatment reports of record at the time of 
the September 2006 rating decision were the Veteran's dental 
reports; there were no service medical treatment records.  The 
evidence shows that, following the issuance of the September 2006 
rating decision and a September 2006 notification letter to the 
Veteran, a timely NOD was not received within one year of the 
rating decision.  The September 2006 rating decision is therefore 
final.  See 38 U.S.C.A. § 7104.  As such, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

According to the Court of Appeals for Veterans' Claims 
("Court"), the pertinent VA law requires that, in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Browns, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

In October 2007, the Veteran applied to reopen her previously-
denied claim, and submitted updated VA treatment records showing 
the existence of a current low back disorder.  Thereafter, in a 
March 2008 rating decision, the RO concluded that new and 
material evidence had not been received sufficient to reopen her 
claim.  Rather, the RO found that, although the Veteran's current 
VA treatment records showed that she had a current low back 
disorder, there was no medical nexus evidence linking such 
disorder to service or a service-connected disability.

Following that decision, the RO obtained the Veteran's service 
treatment records.  Thereafter, in a May 2008 rating decision, 
the RO concluded that new and material evidence, in the form of 
the Veteran's service treatment reports, had been received 
sufficient to reopen her claim.  See 38 C.F.R. § 3.156(c) (when 
VA receives relevant service department records that existed at 
the time of a prior final decision, VA will reconsider the prior 
decision without the need for new and material evidence).  
Nonetheless, it continued to deny the claim based on a finding 
that there was still no probative evidence that a low back 
disorder had manifested during service or within any applicable 
presumptive period, or probative evidence showing a link between 
her low back disorder and a service-connected disability.

A review of the claims folder shows that the new evidence 
received since the September 2006 rating decision consists of the 
Veteran's service treatment reports dated January 2001 through 
June 2001, VA treatment records dated February 2006 through April 
2010, private treatment records pertaining to treatment of a low 
back condition, dated in 2009, including diagnostic tests 
results, and the Veteran's statements in support of her claim.  
Of particular significance in this case, however, is the 
Veteran's personal testimony provided during her November 2010 
hearing before the Board, in which she testified that she first 
began experiencing low back pain while still in service, shortly 
after sustaining her now-service-connected bilateral foot stress 
fractures during boot camp, and that this pain had continued 
uninterrupted since service.  In this respect, the Board notes 
that the Veteran's testimony is not simply cumulative of her 
previous statements, as this was the first time that she averred 
that her current low back disorder was directly related to active 
duty service (as opposed to her previous claims pertaining only 
to secondary service connection).

In this regard, the Board notes that, in the recent case of Shade 
v. Shinseki, 2010 WL 4300776 (Vet.App.), a case in which the 
"new" evidence consisted in part of the claimant's lay 
testimony that he had suffered a skin disorder ever since 
service, the Court held that: 

Section 3.159(c)(4)(iii) [VA assistance in developing 
claims], guarantees that, once new and material 
evidence has been presented as to an unestablished 
fact from a previously denied claim for service 
connection, the claimant will be entitled to the full 
benefits of the Secretary's duty to assist, including 
a medical nexus examination, if one is warranted. ... 
that language does not require new and material 
evidence as to each previously unproven element of a 
claim. 

Id. at 9.

Accordingly, as the record contains credible lay evidence from 
the Veteran of a continuity of low back symptomatology since 
service, the Board concludes that it satisfies the low threshold 
requirement for new and material evidence to reopen the 
previously disallowed claim.  The claim is thus reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a low back 
disorder, to include as secondary to service-connected bilateral 
knee and bilateral foot disabilities, is reopened.  To this 
extent, and to this extent only, the appeal is granted.


REMAND

As noted above, the Veteran contends that her current low back 
disorder is the result of service and/or her service-connected 
bilateral knee and foot disabilities.  After a thorough review of 
the claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

In this case, as previously discussed, recent VA treatment 
records show that the Veteran has been diagnosed with a lumbar 
spine disability, to include multilevel disc desiccation, 
herniation and lumbar spondylosis.  In addition, the Veteran has 
testified that she has experienced low back pain ever since 
service, when she sustained bilateral foot injuries.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3), lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." (footnote omitted).  In this case, 
because there is an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
[V]eteran's service," but there is "insufficient competent 
medical evidence on file for the Secretary [of VA] to make a 
decision on the claim," a VA examination and opinion are 
necessary to determine whether the Veteran's current low back 
disorder is related to active duty service or a service-connected 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  The requirement under the VCAA for warranting 
a VA examination, that the evidence "indicates" that the 
Veteran's disability "may" be associated with the Veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

In addition, the Board notes that the Veterans Claims Assistance 
Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 
(2000), states that VA has a duty to assist claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the 
duty to notify the Veteran of the evidence necessary to 
substantiate his or her claim.  In this case, although the 
Veteran was provided with a VCAA letter in November 2007 pursuant 
to her application to reopen her previously-denied claim, this 
letter failed to include information pertaining to the evidence 
necessary to support a claim of entitlement to service connection 
based on an already-service-connected disability (i.e., a 
secondary service connection claim).   Accordingly, while the 
case is in REMAND status, the Veteran should be sent a letter 
informing her of the requirements for establishing a claim based 
on an already service-connected claim.

Moreover, as noted above, the Veteran has submitted evidence of 
treatment for a low back disorder from a private hospital or 
physician.  Accordingly, as any additional treatment records for 
this condition, if they exist, would be relevant to the Veteran's 
claim, VA must make an attempt to obtain those private treatment 
records.

Finally, as the claims folder only contains Veteran's VA 
treatment records through April 2010, an attempt should be made 
to obtain the most up-to-date records pertaining to treatment of 
her low back disorder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees, or submitted 
to VA by claimant, were "in contemplation of law, before the 
Secretary and the Board and should be included in the record.").  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an 
updated VCAA letter informing her of the 
requirements for substantiating a claim based 
on an already-service-connected disorder 
(i.e., secondary service connection).

2.  Contact the Veteran and ask her to 
identify all non-VA healthcare providers that 
have treated her for a low back disorder 
since service separation.  After securing the 
necessary releases, the RO/AMC should attempt 
to obtain any records not previously 
received.  All records obtained or responses 
received should be associated with the claims 
file.  Any negative response should be 
included in the claims folder.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran 
that he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

3.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
low back disorder since April 2010 and 
associate with the claims folder.  Any 
negative reply should be included in the 
claims file.  

4.  Schedule the Veteran for an appropriate 
VA examination with an individual with the 
proper expertise to determine the nature, 
approximate onset date and/or etiology of any 
current, chronic low back disorder.  Any 
tests deemed necessary should be conducted, 
and all clinical findings should be reported 
in detail.  The complete claims folder must 
be provided to the examiner in conjunction 
with the examination and the examiner must 
note that the claims folder has been 
reviewed.  The examiner should also elicit 
from the Veteran a complete history and 
symptomatology of any low back/lumbar spine 
disorder(s) identified, to include whether 
she sustained any injuries or trauma to that 
area.   The examiner should also note that, 
in addition to the medical evidence of 
record, the Veteran's statements have also 
been taken into account.  

The examiner should be asked identify any 
currently-manifested low back/lumbar spine 
disability.  For any such disability 
identified, the examiner should indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the disability is 
causally related to service or developed 
within one (1) year of service separation, 
or whether the disability was either (a) 
caused, or (b) aggravated (permanent 
worsening as opposed to temporary flare-ups 
or increase in symptoms) by a service-
connected disability, to include the 
Veteran's service-connected stress fracture 
of the left and right feet, her service-
connected chondromalacia of the right knee, 
and/or her service-connected chondromalacia 
of the patellofemoral joint of the left 
knee.  Any opinion expressed must be 
accompanied by a complete rationale, to 
include a discussion of the Veteran's 
documented medical history, as well as 
her statements and assertions.

a.) It would be helpful if the examiner would 
use the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

b.) The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.

c.) If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

5.  Thereafter, the RO/AMC should review the 
claims folder to ensure that the requested 
development has been completed.  The issue on 
appeal should then be readjudicated.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
her representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


